 1 ALEX G. TSE (CABN 152348)
   United States Attorney
 2
   BARBARA J. VALLIERE (DCBN 439353)
 3 Chief, Criminal Division

 4 ANDREW M. SCOBLE (CABN 124940)
   RAVI NARAYAN (IABN AT0011948)
 5 Assistant United States Attorneys

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-7249/7369
             Fax: (415) 436-7234
 8           Email: andrew.scoble@usdoj.gov
             Email: ravi.narayan@usdoj.gov
 9
     Attorneys for United States of America
10

11                                  UNITED STATES DISTRICT COURT

12                                NORTHERN DISTRICT OF CALIFORNIA

13                                      SAN FRANCISCO DIVISION

14   UNITED STATES OF AMERICA,                      )
                                                    ) No.: CR 18-0119 RS
15           Plaintiff,                             )
                                                    )
16      v.                                          ) STIPULATION AND [PROPOSED] ORDER
                                                    ) VACATING HEARING
17    (1) JONATHAN AGUILAR,                         )
           a/k/a “Trompo,”                          )
18    (2) LUIS CID-SALINAS,                         )
          a/k/a “Lonely,” a/k/a “Lonely Boy,”       )
19    (3) JUAN CARLOS GALLARDO,                     )
           a/k/a “Huero,”                           )
20    (4) JOSUE GONZALEZ,                           )
          a/k/a “Ghost,” a/k/a “Fedi,”              )
21    (5) ORLANDO CARLOS HERNANDEZ,                 )
          a/k/a “Chisto,”                           )
22    (6) MICHAEL REBOLLEDO,                        )
          a/k/a “Gallo,”                            )
23    (7) MARIO REYES,                              )
          a/k/a “Shy Boy,”                          )
24    (8) LUIS ROJAS,                               )
           a/k/a “Grizz,” a/k/a “Grizzly,”          )
25    (9) EDDY URBINA,                              )
           a/k/a “Rhino,”                           )
26    (10) WESTON VENEGAS,                          )
            a/k/a “Cartoon,”                        )
27                                                  )
             Defendants.                            )
28                                                  )

     ORDER VACATING HEARING                         1
     [CR 18-0119 RS]
 1         On December 14, 2018, the parties appeared before the Court for a hearing on the government’s

 2 proposed Protective Order. After hearing argument, the Court directed the parties to meet and confer

 3 regarding certain issues. The Court set the matter for further hearing on December 21, 2018.

 4         On December 17 and December 18, government counsel and defense counsel met and conferred

 5 regarding the proposed Protective Order. Following these discussions, the parties agreed to the

 6 following:

 7         (1)     The government will produce the discovery materials previously marked as “Protected

 8                 Materials,” without a corresponding Protective Order, on or before January 16, 2019.

 9         (2)     The government will have until January 16, 2019, to prepare these materials for

10                 production, including by evaluating the materials for further redactions. Defendants

11                 reserve their right to challenge these redactions at a later date.

12         (3)     Given the resolution reached by the parties, the hearing currently scheduled for

13                 December 21, 2018, should be vacated.

14

15 IT IS SO STIPULATED.

16
17 Dated: December 19, 2018                                 ALEX G. TSE
                                                            United States Attorney
18

19                                                    By:            /s/
                                                            ANDREW M. SCOBLE
20                                                          RAVI T. NARAYAN
                                                            Assistant United States Attorneys
21

22 Dated: December 19, 2018                                         /s/
                                                            MARTHA BOERSCH
23                                                          JAMES THOMSON
                                                            ETHAN A. BALOGH
24                                                          On Behalf of All Defendants

25

26 IT IS SO ORDERED.
27 Dated: December 19, 2018
                                                            HON. JOSEPH C. SPERO
28                                                          Chief United States Magistrate Judge

     ORDER VACATING HEARING                           2
     [CR 18-0119 RS]
